
	

114 HR 3027 IH: Meers Point Boundary Clarification Act
U.S. House of Representatives
2015-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3027
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2015
			Mr. Gosar (for himself, Mr. Grijalva, Mr. Franks of Arizona, Mrs. Kirkpatrick, Mr. Salmon, Ms. Sinema, Mr. Schweikert, Mr. Gallego, and Ms. McSally) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To authorize the conveyance of four small parcels of land within the boundaries of the Imperial
			 National Wildlife Refuge for the purposes of addressing a long-term
			 boundary discrepancy.
	
	
 1.Short titleThis Act may be cited as the Meers Point Boundary Clarification Act. 2.DefinitionsIn this Act:
 (1)Administrative CostsThe term administrative costs refers to any costs necessary to transfer the Federal Land from the United States to the Property Owner, such as—
 (A)boundary surveys; (B)boundary marking;
 (C)title work; (D)closing costs;
 (E)recording fees; and (F)Level 1 contaminant reports.
 (2)Federal landThe term Federal Land means the land that is owned by the United States and managed cooperatively by the Bureau of Reclamation and the U.S. Fish and Wildlife Service; located within lots 34, 35, 37, and 38 in section 13 of Township 5 South, Range 22 West; and identified in the survey as those portions of lots 34, 35, 37, and 38 that are within the boundary of the Imperial National Wildlife Refuge.
 (3)Property OwnerThe term Property Owner means the current landowner or landowners of those properties described in Quit Claim Deeds, dated July 1, 1992, and filed in Yuma County, Arizona at DKT 1816, page 740; DKT 1816, page 748; DKT 1816, page 752; and State of Arizona, State Land Department Special Land Use Permit No. 23–113167–17, dated August 27, 2008, and identified in this Act as—
 (A)lot 34, State of Arizona lease lot; (B)lot 35;
 (C)lot 37; and (D)lot 38.
 (4)SecretaryThe term Secretary means the Secretary of the Interior. (5)SurveyThe term Survey means a survey of Meers Point that shall—
 (A)be conducted by the Secretary, acting through the U.S. Fish and Wildlife Service; (B)cover those portions of lots 34, 35, 37, and 38 that are currently within the boundary of the Imperial National Wildlife Refuge; and
 (C)determine the exact acreage and legal description of the Federal Land to be conveyed under this Act.
				3.Conveyance of Federal Land to Property Owners
 (a)In generalAfter completion of the survey, the Secretary shall convey to each Property Owner by quitclaim deed all right, title, and interest of the United States in and to that Federal Land within each Property Owner’s lot.
			(b)Consideration
 (1)Payment of administrative costsAs consideration for the conveyance of the Federal Land under this section, each Property Owner shall pay to the Secretary a percentage of the total administrative costs incurred by the United States in an amount that equals the proportion of the acreage conveyed to each Property Owner to the total acreage conveyed under subsection (a) to all Property Owners. Such consideration shall be paid by a Property Owner to the Secretary on or before the date of the conveyance.
 (2)Waiver for StatePayment is hereby waived for any conveyance of Federal Land under this Act to the State of Arizona. (c)LiabilityEffective on the date of conveyance of Federal Land to a Property Owner under this section, the United States shall not be held liable by any court for damages of any kind arising out of any act, omission, or occurrence relating to the land conveyed, except for damages caused by acts of negligence committed by the United States or by its employees or agents prior to the date of conveyance. Nothing in this section increases the liability of the United States beyond that provided in chapter 171 of title 28, United States Code (popularly known as the Federal Tort Claims Act) on the date of the enactment of this Act.
 (d)Property Owner discretionThe conveyance of Federal Land in accordance with this Act shall be subject to a Property Owner’s compliance with the provisions of this section.
 4.Disposition and use of proceedsAny amounts paid to the Secretary under section 3, shall remain available to the Secretary, without further appropriation until expended, for visitor services and resource protection at Imperial National Wildlife Refuge.
		
